Citation Nr: 0110516	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active service from August 1952 to October 
1972.  The veteran died in December 1999, and the appellant 
is the surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in December 1999; the certificate of 
death states that the immediate cause of death was massive 
upper gastrointestinal bleed due to peptic ulcer disease.  

2.  At the time of the veteran's death, service-connection 
was in effect for hypertension, which had been previously 
characterized as cardiomegaly with elevated blood pressure 
readings or hypertensive heart disease.  

3.  The December 1999 certificate of death states that 
hypertension and congestive heart failure were significant 
conditions that contributed to the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During his lifetime, the veteran filed October 1972 and 
November 1972 applications for service connection for any 
disabilities found in the record.  A March 1973 decision 
granted service connection for cardiomegaly with elevated 
blood pressure readings since December 1972 and for 
degenerative disc disease, postoperative lumbar herniated 
nucleus pulposus; polyarthritis of multiple joints; fracture 
of the right ankle; and epigastric hernia since October 1972.  
A February 1984 rating decision recharacterized cardiomegaly 
with elevated blood pressure readings as hypertensive heart 
disease, which the March 1988 and subsequent rating decisions 
addressed as hypertension.  

When the veteran died in December 1999, service connection 
was in effect for hypertension, a total right hip 
replacement, polyarthritis of multiple joints, degenerative 
disc disease of postoperative lumbar herniated nucleus 
pulposus, fracture of the right ankle, and epigastric hernia.  
Service and VA medical records show additional diagnoses of 
nonservice-connected disabilities, including defective visual 
acuity in March 1968, obesity from June 1969 to June 1991, 
peripheral neuropathy in January 1973, bunion and hammer toe 
of the left foot in August 1980, a history of alcohol 
dependence and abuse in July 1981 and November 1995, vitamin 
B12 deficiency from August 1991 to December 1999, subdural 
hematoma in December 1994 and December 1999, and a history of 
dementia, upper gastrointestinal bleeding, a split urethra, 
and recurrent urinary tract infections in December 1999.  

The December 1999 death certificate lists the immediate cause 
of death as massive upper gastrointestinal bleed due to 
peptic ulcer disease.  The certificate states that 
hypertension, dementia, and congestive heart failure were 
other significant conditions that contributed to death but 
that these three disabilities were not related to the 
immediate cause of death.  


Analysis

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the appellant in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran, the appellant, and their representatives filed 
lay statements with the RO, and the appellant declined the 
opportunity for a hearing.  The March 2000 rating decision 
and May 2000 statement of the case informed the appellant of 
the evidence needed to substantiate her claim for service 
connection for cause of the veteran's death.  The duty to 
assist is not a one-way street.  If the appellant wishes 
help, she cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the appellant was 
informed of the evidence needed to substantiate her claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the appellant.  

The appellant and her representative contend that service-
connected hypertension contributed to the cause of the 
veteran's death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  
To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).  In order 
to constitute the contributory cause of death it must be 
shown that a service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c)(1) (2000).  

To establish service connection, the evidence must 
demonstrate that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  The appellant must present medical 
evidence of a current disability, of incurrence or 
aggravation in service, and of a nexus between the in-service 
and current disability.  See Epps v. Brown, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  

Certainly, the medical evidence shows that the veteran had a 
current disability when he died in December 1999.  A valid 
claim requires proof of a present disability.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The December 1999 
death certificate lists the immediate cause of death as 
massive upper gastrointestinal bleed due to peptic ulcer 
disease, with hypertension, dementia, and congestive heart 
failure as significant conditions that contributed to death.  

The provisions of 38 C.F.R. § 3.303(d) apply in this case.  
Although service connection was in effect for hypertension at 
the time of the veteran's death, the medical evidence shows 
no diagnosis or treatment of peptic ulcer disease, upper 
gastrointestinal bleed, dementia, or congestive heart failure 
in service.  The veteran's abdomen, gastrointestinal system, 
psychiatric system, and heart were normal in April 1962 and 
March 1968, and the August 1972 medical board examiner made 
no mention of peptic ulcers, gastrointestinal bleeding, 
mental health disorders, or heart problems.  

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  When a 
veteran served for at least 90 days during a period of war, 
such as this veteran did during the Korean War and Vietnam 
Era, and certain types of disease become manifest to a 
compensable degree within the prescribed time periods after 
the date of termination of such service, the disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).  

Presumptive service connection cannot be granted for peptic 
ulcer disease, which manifested as upper gastrointestinal 
bleed in December 1999, or dementia.  A chronic disease, such 
as peptic ulcers or a psychosis, shall be granted service 
connection, although not otherwise established as incurred in 
service if manifested to a compensable degree within one year 
from the date of separation from service. 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2000).  Presumptive service 
connection cannot be established for peptic ulcer disease or 
dementia.  The earliest diagnosis of peptic ulcer disease 
appeared in December 1999, over 25 years after service, and 
the earliest diagnosis of dementia appeared in July 1991, 
over 15 years after service.  

In any event, service connection has been established because 
the evidence with respect to congestive heart failure and 
hypertension is in approximate balance for and against 
service connection.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Against service connection, the medical evidence includes no 
diagnosis or treatment of congestive heart failure in service 
or nexus opinion relating the first diagnosis of congestive 
heart failure in December 1999 to active service.  From June 
1982 to October 1990, the veteran's cardiac silhouette and 
sinus rhythm were normal.  Although service connection has 
been in effect for hypertension since December 1972, the 
veteran's blood pressure was well-controlled since August 
1991, and the death certificate states that hypertension was 
not related to the immediate cause of death.  

In support of service connection, however, cardiomegaly, or 
enlargement of the heart, was noted at a VA examination in 
January 1973, just three months after service.  In October 
1990, the veteran reported past chest pain, and his heart was 
enlarged to the left in August 1993.  Service connection had 
been in effect for hypertension for over 15 years at the time 
of the veteran's death, and the December 1999 death 
certificate stated that both hypertension and congestive 
heart failure significantly contributed to the veteran's 
death.  Resolving all reasonable doubt in the appellant's 
favor, service connection for cause of the veteran's death is 
established.  See 38 C.F.R. § 3.102 (2000).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

